



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Smith, 2016 ONCA 544

DATE: 20160708

DOCKET: C59255

MacPherson, MacFarland and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jermaine Smith

Appellant

Michael Davies and Meaghan McMahon, for the appellant

Randy Schwartz, for the respondent Her Majesty in Right
    of Ontario

Nick Devlin, for the respondent Her Majesty in Right of
    Canada

Susan Chapman and Naomi Greckol-Herlich, for the
    intervener Criminal Lawyers Association

Heard: April 4 and 5, 2016

On appeal from the pre-trial ruling, dated September 27,
    2012, the conviction entered on September 25, 2013 and the sentence imposed on May
    9, 2014, by Justice Jacqueline V. Loignon of the Ontario Court of Justice.

MacPherson
    J.A.:


A.

Introduction

[1]

The appellant, Jermaine Smith, and his co-accused, Tristan Jones and
    Jafari Waldron, were convicted of several firearms trafficking and drug
    trafficking offences. The appellant was sentenced to five years imprisonment
    on the gun charges and seven months consecutive on the drug charges, less
    credit for 330 days of pre-trial custody.

[2]

The convictions arose from a police investigation in Ottawa into the
    possession and trafficking of firearms. The principal issue on this appeal
    relates to the validity of the first Part VI wiretap authorization obtained by
    the police during their investigation and, specifically, the inclusion of the
    appellant as a secondary target (an other known person) in that
    authorization.

[3]

The appellant also appeals his sentence on the basis of the totality
    principle.

[4]

This appeal was heard together with
R. v. Marakah
,
    2016 ONCA 542 and
R. v. Jones
, 2016 ONCA 543. The court has released
    three separate sets of reasons in these appeals.

B.

Facts

(1)

The parties and events

[5]

Smith was charged with gun and drug trafficking charges as part of Project
    Lancaster in Ottawa.
[1]
Smith was not the target of the Production Order and conceded on appeal that he
    did not have standing to challenge it.

[6]

Smith was included as an other known person in the First Authorization
    for the interception of private communications by Roy J. of the Superior Court
    of Justice on November 13, 2010. The inclusion of Smith in this authorization
    was supported by three pieces of evidence: (1) a tip from a confidential
    informant; (2) four police observations of Smith with the co-accused Waldron
    over a five year period; and (3) Smiths attendance to assist Waldron at a
    police traffic stop.

[7]

On the application, all three accused  Jones, Smith and Waldron 
    challenged the First Authorization and what followed later, a Second
    Authorization and several search warrants. Smiths position was that he should
    not have been named in the First Authorization.

(2)

The application judges
    ruling

[8]

The application judge began her ruling with a statement of two important
    principles:

[36] The sole function of the reviewing court is to assess the
    record that was before the authorizing judge, as amplified on review, and
    determine whether the authorization could have issued. Importantly, the review
    has nothing to do with whether the reviewing court would have issued the
    authorization. It is not a hearing de novo. (
Garafoli
,
supra
at para. 55)



[39] An authorization under Part VI of the
Criminal Code of
    Canada
may be issued where there exist reasonable and probable grounds to
    believe that (a) an offence has or is being committed and (b) that the
    authorization sought will afford evidence of that offence. (section 185 and 186
    of the
Criminal Code
;
R. v. Duarte
[1990] 1 S.C.R. 30).

[9]

Applying this test to Smith, the application judge framed the issue as:

[98] The principal issue with respect to this Applicant
    concerns the sufficiency of the information to support the conclusion that
    intercepting this Applicants communications would provide evidence of the
    commission of an offence.

[10]

After reviewing the evidence relating to Smith (paras. 99-104), the application
    judge concluded:

[106] In my view, when considering the affidavit as a whole,
    there are reasonable grounds to believe that intercepting Mr. Smiths
    communications would assist the investigation of an offence. Smith and Waldron
    have more than a simple association as evidenced by Smith being called to
    assist with a police traffic stop. There is compelling information associating
    Waldron with firearms offences. There is compelling information associating
    Smith with a firearm offence. In my view, there were objective grounds to
    believe that intercepting Smiths private communications would yield evidence
    of the offences being investigated.

[11]

The appellant appeals from this ruling. He also appeals his sentence.

C.

Issues

[12]

The issues are:

(1)

Did the application judge err by upholding the inclusion of the
    appellant as an other known person in the First Authorization?

(2)

Did the sentencing judge impose an unfit sentence?

[13]

The appellant also raised several other issues with respect to the
    application judges findings on the s. 8
Charter
challenge. These other
    grounds of appeal were dependent on the success of Jones appeal. This court
    dismissed Jones appeal. Accordingly, there is no need to consider those
    arguments on this appeal.

D.

Analysis

(1)

The
    inclusion of the appellant in the First Authorization

[14]

The appellant submits that the factual information about him provided in
    the police affidavit  a tip from a confidential informant, four police
    observations of the appellant with the co-accused Waldron over a five year
    period, and the appellants attendance to assist Waldron at a police stop 
    were insufficient to justify his inclusion as an other known person in the
    First Authorization. Accordingly, the application judge erred by finding his
    inclusion was justified.

[15]

I do not accept this submission. The test for naming a party as a known
    party in a Part VI authorization has a low threshold, as enunciated by Simmons
    J.A. in
R. v. Schreinert
(2002), 165 C.C.C. (3d) 295 (Ont. C.A.), at
    para. 43:

The threshold for naming a party as a known party is a low
    one. Police need not have reasonable and probable grounds to believe that the
    party is involved in the commission of an offence. Rather, it is sufficient if
    police know the identity of the party and have reasonable and probable grounds
    to believe that interception of that partys communications
may
assist in
    the investigation of an offence:
R. v. Chesson
(1988), 43 C.C.C. (3d)
    353 (S.C.C.), at pp. 365-367.

[16]

The application judge was fully justified in determining that the
    inclusion of the appellant as an other known person in the First Authorization
    met this threshold. Her review of the evidence was, in my view, balanced. She
    said that the information in police occurrence reports about contact between
    the appellant and Waldron  four times in five years  does not meet the
    required threshold. She observed that there was a lack of information about
    the background of one of the informants, but was impressed with the evidence
    corroborating the information he provided. She also carefully assessed the
    nature of the relationship between the appellant and Waldron, a man about whom
    there was compelling information associating [him] with firearm offences.

[17]

In summary, I see no basis for interfering with the application judges
    conclusion on this issue.

(2)

Sentence
    appeal

[18]

The appellant was convicted of seven offences. He received a five-year
    sentence for the firearm offences and a seven-month consecutive sentence for
    the drug offences, for a total sentence of five years and seven months. He was
    given credit for 330 days of pre-trial custody.

[19]

The appellant contends that a global sentence of five years and seven
    months is too high  it violates the totality principle. He submits that the
    sentence should be reduced to five years. Essentially, his argument is that the
    sentence for the drug offences should be imposed concurrently as the offences
    were conducted over the same time frame. Other arguments as to sentence were
    advanced in the appellants factum, but were abandoned in oral submissions.

[20]

An appellate court can interfere with a sentence only if the sentencing
    judge erred in principle, failed to consider a relevant factor, erred in her
    consideration of an aggravating or mitigating factor, or if the sentence is
    demonstrably unfit: see
R. v. Lacasse
, 2015 SCC 64, [2015] 3 S.C.R.
    1089, at paras. 44 and 52.

[21]

The sentencing judge in this case made none of these errors. The
    sentencing judge considered the totality of the circumstances and the
    difference between the firearm and drug sentences. In my view, the imposition
    of consecutive sentences and a global sentence of five years and seven months
    were both reasonable.

E.

Disposition

[22]

I would dismiss the appeal.

Released: July 8, 2016 (J.C.M.)

J.C. MacPherson J.A.

I agree. J. MacFarland J.A.

I agree.
H.S.
    LaForme J.A.





[1]
For a fuller factual description, see the reasons in the companion appeal:
R. v. Jones
, 2016 ONCA 543.


